                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARK FULLER,

                               Plaintiff,
                                                                    OPINION and ORDER
        v.
                                                                         18-cv-197-jdp
 TRIANGLE CAPITAL PARTNERS,

                               Defendant.


       Plaintiff Mark Fuller filed this case in small claims court in Sauk County, Wisconsin,

alleging that defendant Triangle Capital Partners “committed securities fraud and made false

statements” about the value of stock he had purchased. Dkt. 1-1, at 3. Triangle removed the

case to this court on the ground that Fuller’s claims arise under the Securities Exchange Act,

15 U.S.C. § 78aa. It then filed separate motions to both dismiss and transfer the case. Dkt. 5

and Dkt. 8. For his part, Fuller filed a motion to remand the case to state court for lack of

jurisdiction. Dkt. 17.

       Jurisdiction is the first question in every case in federal court, Leguizamo Medina v.

Gonzales, 493 F.3d 772, 774 (7th Cir. 2007), so the court will address Fuller’s motion to

remand first. And because Fuller has disclaimed any federal claims and Triangle does not

identify any other basis for exercising jurisdiction, the court will grant the motion to remand.



                                            ANALYSIS

       As a basis for jurisdiction, Triangle relies solely on 28 U.S.C. § 1331, which allows a

federal court to exercise jurisdiction over a case that arises under federal law. But Fuller denies

that he is raising any federal claims. Rather, he says that his complaint is limited to state
common law theories: misrepresentation, fraud, and breach of contract. Triangle says that

Fuller is wrong and that he “actually seeks to bring claims pursuant to the Exchange Act,” 15

U.S.C. § 78u.

       The complaint itself is silent as to the particular legal theory or theories that Fuller is

asserting. But Triangle says that Fuller’s small claims complaint is simply “parroting” the

allegations of a proposed class action pending in the Eastern District of North Carolina, In re

Triangle Capital Securities Litigation, No. 18-cv-10-FL. Triangle believes that Fuller received

notice of the proposed class action and decided to file his own lawsuit based on the allegations

in the notice. As a result, Triangle says that “the well-pleaded complaint rule” requires a

conclusion that “Plaintiff is attempting to assert the very same Exchange Act claims as those

that have been asserted in the federal Putative Class Action.” Dkt. 24, at 5.

       Not surprisingly, Triangle does not cite any authority in support of its interpretation of

the “well-pleaded complaint rule.” Under that rule, “if federal law creates the claim on which

the plaintiff is suing, the fact that he has omitted from his complaint any reference to federal

law will not defeat removal.” Hays v. Cave, 446 F.3d 712, 713 (7th Cir. 2006). But “[t]he rule

makes the plaintiff the master of the claim; he or she may avoid federal jurisdiction by exclusive

reliance on state law.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

       That is what Fuller has done in this case. Although his complaint may have been

ambiguous, he has disclaimed any reliance on federal law. As the master of his complaint, he is

entitled to define the scope of his claims as he wishes. Neither Triangle nor the court can force

Fuller to bring a claim he does not want to bring.

       Triangle does not contend that the Exchange Act preempts similar state law claims. The

Securities Litigation Uniform Standards Act of 1998 authorizes the removal of certain class


                                                2
actions filed under state law in state court, 15 U.S.C. § 78bb(f), but Fuller is not purporting to

represent a class.

       The bottom line is that Fuller is not asserting any federal claims, so the court cannot

exercise jurisdiction under § 1331. Because Triangle does not identify any other basis for

exercising jurisdiction, the court will remand the case to state court. If Fuller attempts to assert

a federal claim at a later stage of the case, Triangle may remove the case and request an

appropriate sanction at that time.

       Fuller includes a request for attorney fees under 28 U.S.C. § 1447(c) at the end of his

brief, but he does not develop an argument in support of the request. In any event, because

Fuller’s state court complaint was ambiguous as to whether he was relying on federal law, an

award of fees would not be appropriate. Martin v. Franklin Capital Corp., 546 U.S. 132, 136

(2005) (“[A]bsent unusual circumstances, attorneys’ fees should not be awarded when the

removing party has an objectively reasonable basis for removal.”).



                                             ORDER

       IT IS ORDERED that plaintiff Mark Fuller’s motion to remand, Dkt. 17, is GRANTED.

This case is REMANDED to the Circuit Court for Sauk County, Wisconsin.

       Entered October 18, 2018.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 3
